Federal Home Loan Bank of Topeka Benefit Equalization Plan (Restated effective December 31, 2008) This Plan amends the Bank’s Benefit Equalization Plan, which was previously amended and restated in its entirety effective March 23, 2006.The Bank’s prior Benefit Equalization Plan was effective January 1, 1987 (“1987 Plan”).Any employee that was a member of the 1987 Plan and that is or becomes a Member under this Plan shall not be entitled to receive any benefits under the 1987 Plan, but shall be entitled to receive benefits solely under this Plan.Any employee that was a member of the 1987 Plan and is not, nor becomes, a Member of this Plan shall only be entitled to receive benefits under the 1987 Plan and shall only be entitled to benefits accrued through December 31, 1994 (i.e., based solely on years of employment and compensation paid prior to December 31, 1994).Except as herein provided, the 1987 Plan was terminated and replaced with this Plan effective March 23, 2006.This is an unfunded Plan that is primarily intended to provide deferred compensation for a select group of management or highly compensated employees, and is intended to comply with all applicable law, including IRC Section 409A. Article 1.Definitions When used in the Plan, the following terms shall have the following meanings: 1.01“Account” means the account established and maintained hereunder to record the contributions deemed to be made by the Member and the Bank, as well as the increase in value attributable to the earnings thereon, all as described hereafter. 1.02“Actuary” means the independent consulting actuary retained by the Bank to assist the Committee in its administration of the Plan. 1.03“Adoption Date” means the date of the adoption of the Plan by the Board of
